Exhibit 10.1

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT dated April 25, 2013, is made by
and between Wheeler Interests, LLC, a Virginia limited liability company,
(“Assignor”), and WHLR-Forrest Gallery, LLC, a Delaware limited liability
company (“Assignee”).

Background:

A. Wheeler Interests, LLC, a Virginia limited liability company and Forrest
Gallery, LLC, a Kentucky limited liability company previously entered into a
Purchase and Sale Agreement, dated April 23, 2013 (the “Agreement”), with
respect to the purchase of a shopping center located at Tullahoma, Tennessee and
commonly referred to as Forrest Gallery Shopping Center;

B. Assignor desires to assign the Agreement to Assignee.

Agreement:

For and in consideration of the mutual promises herein, Assignor herby assigns
all of its rights and delegates all of its obligations under the Agreement to
Assignee, including all rights to any earnest money deposit or other payment,
and Assignee hereby accepts the assignment of the rights of Assignor under the
Agreement and assumes all of the obligations and liabilities of Assignor under
the Agreement.

(Signature Page Follows)



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Assignment as of the 25th day
of April 2013.

 

ASSIGNOR:

WHEELER INTERESTS, LLC,

a Virginia limited liability company

 

/s/ Jon S. Wheeler

  By   Jon S. Wheeler, its Managing Member ASSIGNEE:

WHLR-FORREST GALLERY, LLC,

a Delaware limited liability company

 

/s/ Jon S. Wheeler

  By   Jon S. Wheeler, its Manager